ACCEPTED
                                                                                                                03-14-00774-CV
                                                                                                                        5553376
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                            6/4/2015 4:34:28 PM
                                                                                                              JEFFREY D. KYLE
                                                                                                                         CLERK
                                           No. 03-14-00774-CV
                                     IN THE COURT OF APPEALS                                    FILED IN
                                 FOR THE THIRD DISTRICT OF TEXAS                         3rd COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                            AT AUSTIN
                                                                                         6/4/2015 4:34:28 PM
                                                                                           JEFFREY D. KYLE
                                       ELLEN JEFFERSON, D.V.M.                                   Clerk

                                                                       Appellant,
                                                         v.
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS AND NICOLE ORIA, IN
             HER OFFICIAL CAPACITY AS EXECUTIVE DIRECTOR

                                                                       Appellees.


                       On Appeal from the 250th Judicial District Court
                                   of Travis County, Texas


          UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
               BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.


TO THE HONORABLE THIRD COURT OF APPEALS:

        Appellant Ellen Jefferson, D.V.M. (“Dr. Jefferson”) respectfully requests an

additional thirty days to file her Appellant’s brief for the following reasons:

                                                         I.

        The current deadline for filing Dr. Jefferson’s Appellant’s Brief is June 8,

2015. A thirty-day extension of time to file Appellant’s Brief would create a new

deadline of July 8, 2015. This motion is not opposed.




UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.       Page 1
                                                        II.

        Appellant does not request an extension of time for purposes of delay but rather

so that justice may be done and so that Appellant’s counsel may prepare a fully

researched and helpful brief for the Court’s consideration.

                                                        III.

        Additional time is needed to prepare this brief due to Appellant’s counsel’s

multiple additional work matters. In addition to this case, appellate counsel Ryan

Clinton is involved in litigation matters including:

        •        Endeavor Energy Resources, L.P. v. Discovery Operating, Inc., No. 15-
                 0155 in the Supreme Court of Texas;

        •        JSA Properties Ltd. v. SandRidge Energy, Inc., No. P-11681-112-CV in
                 the 112th District Court of Pecos County;

        •        Tamra Hissom Budd, et al v. Energen Resources Corporation., No. 15-
                 02-825, in the 143rd District Court of Loving County;

        •        GKM Mineral Partnership, LP v. SandRidge Energy, Inc., No. 3,123 in
                 the 83rd District Court of Terrell County, Texas;

        •        Lothian Cassidy, L.L.C. v. Bruce Ransom, No. 15-50138, in the United
                 States Court of Appeals for the Fifth Circuit;

        •        West Texas National Bank v. FEC Holdings, No. CV48334, in the 385th
                 District Court of Midland County;

        •        Brennand Lazy H Ranch Ltd. v. Energen Resources Corporation, No.
                 16,452, in the 32nd District Court of Mitchell County; and

        •        Mercury-Ward LLC v. Anadarko Petroleum Corporation, No. 13-09-
                 23160-CVW, in the 143rd District Court of Ward County.


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 2
        Appellate counsel David Brown is involved in litigation matters including:

        •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                 Abbott, Attorney General of Texas and Texas Windstorm Insurance
                 Association, No. D-1-GN-13-002445, in Travis County District Court;

        •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                 Abbott, Attorney General of Texas and Texas Windstorm Insurance
                 Association, No. D-1-GN-13-003669, in Travis County District Court;

        •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                 Attorney General of Texas, D-1-GN-14-001353, in Travis County
                 District Court;

        •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                 Attorney General of Texas, D-1-GN-14-001799, in Travis County
                 District Court;

        •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                 Attorney General of Texas, D-1-GN-14-002686, in Travis County
                 District Court;

        •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                 Attorney General of Texas, D-1-GN-14-002775, in Travis County
                 District Court;

        •        Harris County Hospital District v. AT&T, No. 2010-28461, in the 333rd
                 District Court for Harris County, Texas;

        •        Texas Department of Motor Vehicles v. New Orleans Cold Storage and
                 Warehouse Company, SOAH Docket No. XXX-XX-XXXX, in the State
                 Office of Administrative Hearings;

        •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                 SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                 Hearings;

        •        In re: Cointerra, Inc., No. 15-10109 in the United States Bankruptcy
                 Court for the Western District of Texas;


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 3
        •        In re: UPH Holdings, Inc. and Tex-Link Communications, Inc., No.
                 13-10570 in the United States Bankruptcy Court for the Western District
                 of Texas;

        •        Application of CenterPoint Energy Houston Electric LLC to Amend a
                 Certificate of Convenience and Necessity, SOAH Docket No.
                 XXX-XX-XXXX, PUC Docket No. 44547; and

        •        Rio Grande LNG, LLC and Rio Bravo Pipeline Company, LLC, FERC
                 Docket No. PF15-20.

        Appellate counsel David Blanke is involved in litigation matters including:

        •        Texas County and District Retirement System v. Wexford Spectrum
                 Fund, L.P., et al., No. D-1-GN-13-001141, in the 261st Judicial District
                 Court, Travis County, Texas;

        •        Taccolini, et al. v. InduSoft Inc., et al., No. D-1-GN-14-001853, in the
                 201st Judicial District Court of Travis County, Texas;

        •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                 SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                 Hearings; and

        •        an ongoing Texas Attorney General antitrust CID investigation.

                                                        IV.

        This is Dr. Jefferson’s second request for an extension of time to file her

Appellant’s brief.

                                                        V.

        Counsel for Dr. Jefferson conferred with Appellees’ counsel regarding this

motion, and counsel for Appellees indicated that Appellees do not oppose this

motion.


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 4
        WHEREFORE, Appellant Ellen Jefferson, D.V.M. prays that the Court grant

this Unopposed Second Motion for Extension of Time to File Brief of Appellant, and

for any such other relief to which she is entitled.

                                                     Respectfully submitted,

                                                     /s/ Ryan Clinton
                                                     Ryan Clinton
                                                     State Bar No. 24027934
                                                     rdclinton@dgclaw.com
                                                     DAVIS, GERALD & CREMER, P.C.
                                                     111 Congress Ave., Suite 1660
                                                     Austin, Texas 78701
                                                     (432) 687-0011
                                                     Fax: (432) 687-1735

                                                     David F. Brown
                                                     State Bar No. 03108700
                                                     dbrown@ebblaw.com
                                                     David P. Blanke
                                                     State Bar No. 02453600
                                                     dblanke@ebblaw.com
                                                     EWELL, BROWN & BLANKE, LLP
                                                     111 Congress Ave., 28th Floor
                                                     Austin, TX 78701
                                                     (512) 457-0233

                                                     ATTORNEYS FOR APPELLANT
                                                     ELLEN JEFFERSON, D.V.M.




UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 5
                                   CERTIFICATE OF CONFERENCE

      I certify that counsel for Dr. Jefferson contacted counsel for Appellees
regarding this motion, and that counsel for Appellees indicated that Appellees do not
oppose this Motion.

                                                     /s/ Ryan Clinton
                                                     Ryan Clinton



                                   CERTIFICATE OF COMPLIANCE

        I certify that this motion was prepared in 14-point font.

                                                     /s/ Ryan Clinton
                                                     Ryan Clinton



                                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was sent this 4th day of
June, 2015, as follows:

        VIA EFSP & EMAIL
        Mr. Andrew Lutostanski
        andrew.lutostanski@texasattorneygeneral.gov
        Mr. Ted A. Ross
        ted.ross@texasattorneygeneral.gov
        Office of the Attorney General
          of Texas
        Administrative Law Division
        P. O. Box 12548
        Austin, TX 78711


                                                      /s/ Ryan Clinton
                                                     Ryan Clinton


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON , D.V.M.   Page 6